Citation Nr: 1008396	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus type II.

2.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral vascular disease of the left leg.

3.  Entitlement to service connection for left eye 
retinopathy, claimed as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2004 
and January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The June 2004 
decision granted service connection for diabetes mellitus 
type II and assigned an initial 20 percent rating, effective 
November 6, 2002.  The January 2005 decision granted service 
connection for peripheral vascular disease and assigned an 
initial noncompensable rating, effective August 13, 2004, and 
denied service connection for left eye retinopathy.  The 
Veteran timely appealed.

In January 2009, the RO increased the disability evaluation 
to 20 percent for peripheral vascular disease, effective 
August 13, 2004.  Because higher evaluations are available 
for peripheral vascular disease, and the Veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In July 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board video-conference 
hearing.  A transcript of the hearing has been associated 
with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claims.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to all claims, the Board finds that a remand is 
necessary in order to obtain outstanding, relevant treatment 
records.  In this regard, the Board observes that the Veteran 
testified at his July 2009 hearing that he was scheduled for 
a general medical appointment in August 2009 at the Mobile, 
Alabama, VA Outpatient Clinic where all of his disorders 
would be addressed.  In addition to the Mobile VA facility, 
the Veteran indicated that he received treatment at the 
Biloxi, Mississippi, VA Medical Center.  Contained in the 
claims file are treatment records from the Mobile VA facility 
dated from September 1999 to November 2002 and from the 
Biloxi VA facility dated from December 2002 to October 2004.  
VA has a duty to request all available and relevant records 
from federal agencies, including VA medical records.  See 38 
C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  
Therefore, all outstanding treatment records from the Mobile 
and Biloxi VA facilities should be obtained and associated 
with the claims file.

Additionally, relevant to the Veteran's claim for an initial 
rating in excess of 20 percent for peripheral vascular 
disease of the left leg, the Board finds that a remand is 
necessary in order to afford him a VA examination so as to 
obtain current findings.  In this regard, Doppler studies 
conducted in May 2002 and in September 2004 revealed indices 
consistent with moderate primarily iliofemoral disease of the 
left lower extremity.  The ankle/brachial index for the left 
extremity was recorded as .69 in May 2002 and as .73 in 
September 2004.  On VA examination in October 2004, the 
Veteran's lower extremities and feet were warm to touch, with 
toes slightly cooler.  There were no ulcers, callouses, or 
tissue loss present.  Since then, the Veteran underwent 
another VA examination in December 2008 and he reported 
claudication-type complaints at walking less than a block.  
The examiner noted that the Veteran's symptoms had increased 
since his prior examination, and noted that another 
ankle/brachial index was pending.  A vascular consultation in 
January 2009 revealed no palpable pulses in the Veteran's 
left lower extremity.  However, findings of the 
ankle/brachial index were not provided.  As such, the Board 
finds that a remand is necessary in order to obtain a VA 
examination so as to obtain current findings with respect to 
his peripheral vascular disease of the left leg.   

Pertinent to the Veteran's claim of entitlement to service 
connection for diabetic retinopathy, claimed as secondary to 
service-connected diabetes mellitus type II, the Board finds 
that a remand is necessary in order to determine the nature 
and etiology of such disease.  Specifically, records include 
a VA assessment of diabetic retinopathy in March 2003.  
Additionally, the results of a November 2003 diabetic eye 
examination are shown as abnormal.  However, an October 2004 
VA examination revealed no diabetic retinopathy; rather, such 
showed hypertensive retinopathy.  The Board notes that 
service connection is not in effect for hypertension.  During 
a December 2008 VA examination, the Veteran reported no 
visual complaints and no diabetic changes were noted.  No 
diagnoses relevant to the Veteran's left eye were offered.  
As such, it is unclear whether the Veteran has diabetic or 
hypertensive retinopathy.  Therefore, he should be afforded a 
VA examination in order to determine the current nature and 
etiology of his left eye retinopathy.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records from the 
Mobile, Alabama, VA Outpatient Clinic 
dated from November 2002 to the present 
and from the Biloxi, Mississippi, VA 
Medical Center dated from October 2004 to 
the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA 
examination in order to determine the 
current nature and severity of his 
peripheral vascular disease of the left 
leg.  All indicated studies should be 
performed, to include the ankle/brachial 
index, and all findings reported in detail.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the examiner, and the 
examination report should note review of 
the file.  

The examiner should render specific 
findings as to the extent to which the 
Veteran experiences ischemic limb pain at 
rest, ischemic ulcers, claudication on 
walking, persistent coldness in the 
extremity, trophic changes (thin skin, 
absence of hair, dystrophic nails), and 
diminished peripheral pulses; and include 
the ankle/brachial index.

To the extent possible, the examiner should 
distinguish the symptoms attributable to 
service-connected peripheral vascular 
disease from any other nonservice-connected 
left lower extremity disabilities.  
However, if it is not medically possible to 
do so, the examiner should clearly so 
state, indicating that the findings are 
with respect to the Veteran's overall left 
lower extremity impairment.

3.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
left eye retinopathy.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should note review of the file.  The 
claims folder should be made available to 
the examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

The examiner should provide a diagnosis as 
to any retinopathy present in the 
Veteran's left eye.  In offering such 
diagnosis, the examiner should consider 
the findings of record, to include the 
2003 VA findings that the Veteran has 
diabetic retinopathy while subsequent 
examinations reveal hypertensive 
retinopathy.  The examiner should then 
offer an opinion as whether it is likely, 
unlikely, or at least as likely as not 
that the Veteran's left eye retinopathy is 
caused  or aggravated by his service-
connected diabetes mellitus.  The examiner 
should provide a complete rationale for 
any opinion provided.  

4.  Relevant to the Veteran's claim of 
entitlement to a higher initial rating for 
diabetes mellitus type II, any 
additionally-indicated development, to 
include affording the Veteran any 
contemporary examinations deemed necessary 
for the appropriate adjudication of the 
claim, should be conducted.

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


